DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming the 101 rejection.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Regarding claims 1, 11 and 16, The claim, as a whole, is directed towards the idea of determining the likelihood of a document being fraudulent, which is being considered as an abstract idea by relying on the steps of  receiving documents, comparing document characteristics, categorizing the documents, creating a baseline for the categories and creating a finger print for the documents. The step of determining the likelihood of the document being fraudulent could be interpreted as integration in an 
Regarding dependent claims 2-10, 12-15 and 17-20. The claims provide routine and simple steps of taking picture with a mobile device  and using it as well as associated layer-data, like the time it was taken, to create signature associated with documents to be authenticated. Further, using the company name issuing document, or special characters for authentication is considered routine and not significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deka et al. (US 2019/0173890 A1) in view of Zhang (WO 2019119642 A1).

Claim 1. Deka et al. disclose one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method of comparing a first document with a document fingerprint (read as Signature metadata is generated for the digital signature and is associated with the original content [0005]) for authenticating the first document (read as a computer-readable storage medium storing computer-executable instructions that when executed by a processor cause the processor to authenticate content of a message [0006]), the method comprising the steps of: 
obtaining the first document comprising sensitive information (read as include authors that are software applications (e.g., applications that create or generate content such as invoices, financial reports, tax returns, etc.) [0001]); 
obtaining data-layer information (read as signature metadata [0025]) associated with the first document (read as sending the message including the original content and the signature metadata to a recipient, wherein the original content and the signature metadata to a recipient, wherein the original content is validated based at least in part on the signature metadata [0007]); 
Deka et al. do not explicitly disclose
comparing the data-layer information with the document fingerprint comprising information obtained from at least one second document; and 
determining, from the comparison, a likelihood of the first document being fraudulent.
However, in the related field of endeavor Zhang discloses: Or a customer who has made a financial fraud. If there is a second identification information that matches the first identification information, determining a fraud risk of the advance payment of the insurance premium for the customer; If the second identification information does not match the first identification information, the first identification information and each third identification information in the second blacklist predetermined by the insurance institution (for example, an identity card number, a mobile phone) Matching numbers, names, etc. (Zhang: English translation). The idea, of using multiple identification documents for authentication, is clearly disclosed by Zhang.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Deka et al. with the teaching of Zhang in order to determine whether there is a fraud risk for the advance payment of the insurance premium for the customer, wherein the insurance information Including insurance institutions, types of insurance, and insurance costs (Zhang: English translation).

Claim 2. The method of claim 1, the combination of Deka et al. and Zhang teaches, 
further comprising the step of determining a company associated with the first document from the data-layer information (Deka et al.: read as include authors that are software applications (e.g., applications that create or generate content such as invoices, financial reports, tax returns, etc.) [0001]. Invoices and financial reports usually include a company associated with such documents.).

Claim 3. The method of claim 1, the combination of Deka et al. and Zhang teaches, 
wherein the data-layer information is indicative of at least one of a character, blocks of characters (Deka et al.: read as digital signature may comprise a hash operation using a private key [0028]), text, a special character, a document object, locations of the text, the character, and the blocks of characters, and a location of the document object.

Claim 4. The method of claim 3, the combination of Deka et al. and Zhang teaches, 
wherein the special character is indicative of an entity associated with the first document (Deka et al.: read as digital signature may comprise a hash operation using a private key [0028]).

Claim 5. The method of claim 4, the combination of Deka et al. and Zhang teaches, 
wherein the entity is a payroll service provider and the first document is a tax document (Deka et al.: read as include authors that are software applications (e.g., applications that create or generate content such as invoices, financial reports, tax returns, etc.) [0001]. Tax returns could be generated from the payroll office.).

Claim 6. The method of claim 5, the combination of Deka et al. and Zhang teaches, 
wherein the first document is obtained automatically at periodic times (Deka et al.: read as include authors that are software applications (e.g., applications that create or generate content such as invoices, financial reports, tax returns, etc.) [0001]). Some of these documents, like tax returns, could be generated periodically.).

Claim 7. The method of claim 2, the combination of Deka et al. and Zhang teaches, 
wherein the data-layer information comprises at least one document characteristic indicative of information visible on a user interface layer of the first document times (Deka et al.: read as include authors that are software applications (e.g., applications that create or generate content such as invoices, financial reports, tax returns, etc.) [0001]).).

Claim 8. The method of claim 1, the combination of Deka et al. and Zhang teaches, 
further comprising the steps of: 
determining a fraud score from the likelihood (Deka et al.: read as If the original content cannot be authenticated, either the original content may be displayed without an icon or, alternatively, an icon denoting that authentication failed may be displayed [0038]); and 
determining a rule based on a comparison of the fraud score to a threshold (Deka et al.: read as If the original content cannot be authenticated, either the original content may be displayed without an icon or, alternatively, an icon denoting that authentication failed may be displayed [0038]).

Claim 9. The method of claim 1, the combination of Deka et al. and Zhang teaches, 
wherein the document fingerprint is determined from a plurality of documents with similar characteristics (Zhang: read as Or a customer who has made a financial fraud. If there is a second identification information that matches the first identification information, determining a fraud risk of the advance payment of the insurance premium for the customer; If the second identification information does not match the first identification information, the first identification information and each third identification information in the second blacklist predetermined by the insurance institution (for example, an identity card number, a mobile phone) Matching numbers, names, etc. (Zhang: English translation)).

Claim 10. The method of claim 1, the combination of Deka et al. and Zhang teaches, 
further comprising the step of categorizing the first document based on the data-layer information and determining the document fingerprint for comparison based at least in part on the categorization (Deka et al.: read as include authors that are software applications (e.g., applications that create or generate content such as invoices, financial reports, tax returns, etc.) [0001]).).

Claim 20. The method of claim 16, further comprising the steps of: 
determining the likelihood of authenticity from a comparison of the at least one document fingerprint with data-layer information obtained from a data-layer of the document (Deka et al: read as For example, when later sending the authenticated original content in a message, the system information may be embedded as a MIME header… the signature metadata may be encoded in MIME for SMTP (email), in XML for SOAP messages, etc., depending on the protocol and application.  [0031-0032]); and 
Deka et al. do not explicitly disclose
determining a fraud score based on the likelihood of authenticity, wherein the document characteristics comprise information obtained from a data- layer of each document.
However, in the related field of endeavor Zhang discloses: Or a customer who has made a financial fraud. If there is a second identification information that matches the first identification information, determining a fraud risk of the advance payment of the insurance premium for the customer; If the second identification information does not match the first identification information, the first identification information and each third identification information in the second blacklist predetermined by the insurance institution (for example, an identity card number, a mobile phone) Matching numbers, names, etc. (Zhang: English translation). The idea, of using multiple identification documents for authentication, is clearly disclosed by Zhang.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Deka et al. with the teaching of Zhang in order to determine whether there is a fraud risk for the advance payment of the insurance premium for the customer, wherein the insurance information Including insurance institutions, types of insurance, and insurance costs (Zhang: English translation).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deka et al. (US 2019/0173890 A1).

Claim 11. Deka et al. disclose one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor (read as a computer-readable storage medium storing computer-executable instructions that when executed by a processor cause the processor to authenticate content of a message [0006]), perform a method of creating a document fingerprint for authenticating a document (read as Signature metadata is generated for the digital signature and is associated with the original content [0005]), the method comprising the steps of: 
receiving a plurality of documents (read as include authors that are software applications (e.g., applications that create or generate content such as invoices, financial reports, tax returns, etc.) [0001]).); 
obtaining data-layer information associated with each document of the plurality of documents (read as Signature metadata is generated for the digital signature and is associated with the original content [0005]); 
comparing the data-layer information for each document (read as extracting signature metadata associated with the second content, determining whether the second content is authentic based on the signature metadata [0006]); 
categorizing each document based on the comparison of the data-layer information (read as include authors that are software applications (e.g., applications that create or generate content such as invoices, financial reports, tax returns, etc.) [0001]).); 
creating at least one document fingerprint based on the data-layer information associated with each document (read as Signature metadata is generated for the digital signature and is associated with the original content [0005]); 
receiving the document to be authenticated (read as include authors that are software applications (e.g., applications that create or generate content such as invoices, financial reports, tax returns, etc.) [0001]).); and 
determining a likelihood of authenticity of the document based on a comparison of the document and the at least one document fingerprint (read as the content authentication application 110 may include a content authenticator 110A, which may include a digital signature component [0026]).

Claim 12. The method of claim 11, the combination of Deka et al. and Zhang teaches, 
wherein the data-layer information comprises at least one of text, a special character (Deka et al.: read as digital signature may comprise a hash operation using a private key [0028]), and a document object.

Claim 13. The method of claim 12, the combination of Deka et al. and Zhang teaches, 
wherein the special character is indicative of at least one of a user associated with the document, a company associated with the user (Deka et al.: read as include authors that are software applications (e.g., applications that create or generate content such as invoices, financial reports, tax returns, etc.) [0001]. Invoices and financial reports include the company associated with such documents.), and an entity associated with the company (Deka et al.: read as include authors that are software applications (e.g., applications that create or generate content such as invoices, financial reports, tax returns, etc.) [0001]. Invoices and financial reports include the company associated with such documents.).

Claim 14. The method of claim 13, the combination of Deka et al. and Zhang teaches, 
further comprising the step of categorizing the document based on the special character, wherein the entity is a payroll service provider and the document is a tax document (Deka et al.: read as include authors that are software applications (e.g., applications that create or generate content such as invoices, financial reports, tax returns, etc.) [0001]. Tax returns are generated from the payroll office.).

Claim 16. Deka et al. disclose a method of creating a document fingerprint and comparing the document fingerprint to a document for authenticating the document (read as a computer-readable storage medium storing computer-executable instructions that when executed by a processor cause the processor to authenticate content of a message [0006]. FIG. 4-5), the method comprising the steps of: 
receiving a plurality of documents (read as include authors that are software applications (e.g., applications that create or generate content such as invoices, financial reports, tax returns, etc.) [0001]).); 
obtaining document characteristics associated with each document of the plurality of documents (read as include authors that are software applications (e.g., applications that create or generate content such as invoices, financial reports, tax returns, etc.) [0001]. These documents have different characteristics.); 
comparing the document characteristics for each document (read as the content authenticator 110A may be configured to authenticate original content created by an author and embedded in a message by a sender, and content verifier 110B may be configured to verify the authenticity of the original content embedded in the message [0026]. The characteristics must be compared somehow in order to be authenticated.); 
categorizing each document based on the comparison of the document characteristics (read as include authors that are software applications (e.g., applications that create or generate content such as invoices, financial reports, tax returns, etc.) [0001]). The type of documents represent different categories. ); 
creating baseline document characteristics from the plurality of documents for each category (read as include authors that are software applications (e.g., applications that create or generate content such as invoices, financial reports, tax returns, etc.) [0001]). The type of documents represent different categories. ); 
creating at least one document fingerprint based at least in part on the baseline document characteristics for each category (read as digital signature may comprise a hash operation using a private key [0028]); 
receiving the document to be authenticated (read as the content authenticator 110A may be configured to authenticate original content created by an author and embedded in a message by a sender, and content verifier 110B may be configured to verify the authenticity of the original content embedded in the message [0026].); and 
determining a likelihood of authenticity of the document based at least in part on a comparison of the document and the at least one document fingerprint (read as the content authenticator 110A may be configured to authenticate original content created by an author and embedded in a message by a sender, and content verifier 110B may be configured to verify the authenticity of the original content embedded in the message [0026].).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deka et al. (US 2019/0173890 A1) in view of Xu et al. (CN 109064603 A).

Claim 17. The method of claim 16, Deka et al. disclose, 
wherein the document is received from a mobile device (read as a mobile telephone; a smart phone; a tablet; a phablet; a smart watch; a wearable computer [0021]), and wherein the document is an image captured from a camera associated with the mobile device.
Deka et al. do not explicitly disclose: wherein the document is an image captured from a camera associated with the mobile device.
However, in the related field of endeavor Xu et al. disclose: collecting face picture by the mobile phone client. A4, the user identity information and the face picture sent to the authentication server by the mobile phone client end. A5, the name and human information for verification by the authentication server (Xu et al. – English translation).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Deka et al. with the teaching of Xu et al. in order to solves the problem of identity theft, spoofing the security problem of identity, using the real identity can open the door. Moreover, the resident cannot use entity key opening and capable of opening the remote opening through the wireless network. (Xu et al. - English translation).

Claim 18. The method of claim 17, the combination of Deka et al. and Xu et al. teaches, 
further comprising the step of receiving mobile device information indicative of the mobile device, wherein the at least one document fingerprint further comprises the mobile device information (Xu et al. read as the user identity information and the face picture sent to the authentication server by the mobile phone client (English translation).). The mobile identity or IP must be included with the transmitted picture).

Claim 19. The method of claim 18, the combination of Deka et al. and Xu et al. teaches, 
wherein the mobile device information is at least one of GPS location, IP address, metadata (Deka et al.: read as For example, when later sending the authenticated original content in a message, the system information may be embedded as a MIME header… the signature metadata may be encoded in MIME for SMTP (email), in XML for SOAP messages, etc., depending on the protocol and application.  [0031-0032]), date and time, and mobile device type.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646